 



THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION PROVIDED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER (THE “1933 ACT”).

 

THE GREATER CANNABIS COMPANY, INC.

6% CONVERTIBLE REDEEMABLE PROMISSORY NOTE

 

$166,500.00 Issue Date: January 27, 2020   Maturity Date: January 27, 2021

 



FOR VALUE RECEIVED, The Greater Cannabis Company, Inc., a Florida corporation
(the “Company”), hereby promises to pay to the order of GW Holdings Group, LLC,
a New York limited liability company and its authorized successors and permitted
assigns (“Holder”), the aggregate principal face amount of One Hundred Sixty-Six
Thousand, Five Hundred U.S. Dollars and Zero Cents ($166,500.00) (the “Principal
Amount”) on January 27, 2021 (“Maturity Date”). The Company will pay interest on
the Principal Amount outstanding at the rate of six percent (6%) per annum,
which will commence on January 27, 2020 (the “Issue Date”). The Company
acknowledges that this Note was issued with a Thirteen Thousand, Five Hundred
U.S. Dollars and Zero Cents ($13,500.00) original issue discount (“OID”) such
that the issuance price was One Hundred Fifty-Three Thousand U.S. Dollars and
Zero Cents ($153,000.00). The interest will be paid to the Holder in whose name
this Note is registered on the records of the Company regarding registration and
transfers of this Note. The principal of, and interest on, this Note are payable
at 137 Montague Street, Suite 291, Brooklyn, NY 11201, initially, and if
changed, last appearing on the records of the Company as designated in writing
by the Holder hereof from time to time. The Company shall pay the aggregate
unpaid Principal Amount and accrued and payable interest under this Note on or
before the Maturity Date, less any amounts required by law to be deducted or
withheld, to the Holder of this Note by check or wire transfer addressed to such
Holder at the last address appearing on the records of the Company. The
forwarding of such check or wire transfer shall constitute a payment of
outstanding Principal Amount and accrued and payable interest under this Note
and shall satisfy and discharge the liability for amounts owing under this Note
to the extent of the sum represented by such check or wire transfer.

 

This Note is subject to the following additional provisions:

 

1. This Note is exchangeable for an equal aggregate principal amount of Notes of
different authorized denominations, as requested by the Holder surrendering the
same. No service charge will be made for such registration or transfer or
exchange, except that Holder shall pay any tax or other governmental charges
payable in connection therewith.

 

2. Under all applicable laws, the Company shall be entitled to withhold any
amounts from all payments it is entitled to.

 

  Initials  

   

 

3. This Note may only be transferred or exchanged in compliance with the
Securities Act of 1933, as amended (“Securities Act”) and any applicable state
securities laws. All attempts transfer to a non-qualifying party shall be
treated by the Company as void. Prior to due presentment for transfer of this
Note, the Company and any agent of the Company may treat the person in whose
name this Note is duly registered on the Company’s records as the owner hereof
for all other purposes, whether or not this Note be overdue, and neither the
Company nor any such agent shall be affected or bound by notice to the contrary.
Any Holder of this Note electing to exercise the right of conversion set forth
in Section 4(a) hereof, in addition to the requirements set forth in Section
4(a), and any prospective transferee of this Note, also is required to give the
Company written confirmation that this Note is being converted (“Notice of
Conversion”) in the form annexed hereto as Exhibit A. The date of receipt
(including receipt by telecopy) of such Notice of Conversion shall be the
Conversion Date.

 

4. (a) The Holder of this Note has the option, beginning on the issuance date of
this Note, to convert all or any amount of the unpaid Principal Amount and
accrued and unpaid interest under this Note then outstanding into shares of
common stock, par value $0.001 per share (the “Common Stock”), of the Company at
a price (“Conversion Price”) for each share of Common Stock equal to a
fifty-five percent (55%) of the lowest closing price of the Common Stock as
reported on the interdealer quotation system or exchange on which the Company’s
shares are traded or any exchange upon which the Common Stock may be traded in
the future (“Exchange”), for the fifteen (15) prior trading days, including the
day upon which a Notice of Conversion is received by the Company (provided such
Notice of Conversion is delivered by fax or other electronic method of
communication to the Company after 4 P.M. Eastern Standard or Daylight Savings
Time if the Holder wishes to include the same day closing price). Subject to
payment by the Holder of all required fees to the Company’s transfer agent, the
Company shall deliver the shares of Common Stock to the Holder within three (3)
business days of receipt by the Company of the Notice of Conversion and the
Holder may rescind such Notice of Conversion if such shares of Common Stock have
not been delivered within three (3) business days. The Holder shall surrender
this Note to the Company upon receipt of the shares of Common Stock, executed by
the Holder. This will make clear the Holder’s intention to convert this Note or
a specified portion hereof, and accompanied by proper assignment hereof in
blank. Accrued but unpaid interest shall be subject to conversion. The number of
issuable shares of Common Stock will be rounded up to the nearest whole share,
and no fractional shares or scrip representing fractions of shares will be
issued on conversion. In the event the Company experiences a DTC “Chill” on its
shares, the Conversion Price discount shall be increased to 60% while that
“Chill” is in effect. Notwithstanding anything to the contrary contained in the
Note (except as set forth below in this Section), the Note shall not be
convertible by Holder, and Company shall not affect any conversion of the Note
or otherwise issue any shares of Common Stock to the extent (but only to the
extent) that Holder together with any of its affiliates would beneficially own
in excess of 4.99% (the “Maximum Percentage”) of the outstanding shares of
Common Stock (which maybe increased up to 9.99% upon 60 days’ prior written
notice by the Holder to the Company). To the extent the foregoing limitation
applies, the determination of whether a Note shall be convertible (vis-à-vis
other convertible, exercisable or exchangeable securities owned by Holder or any
of its affiliates) and of which such securities shall be convertible,
exercisable or exchangeable (as among all such securities owned by Holder and
its affiliates) shall, subject to such Maximum Percentage limitation, be
determined on the basis of the first submission to Company for conversion,
exercise or exchange (as the case may be). No prior inability to convert a Note,
or to issue shares of Common Stock, pursuant to this Section shall have any
effect on the applicability of the provisions of this Section with respect to
any subsequent determination of convertibility. For purposes of this Section,
beneficial ownership and all determinations and calculations (including, without
limitation, with respect to calculations of percentage ownership) shall be
determined in accordance with Rule 13d-3 of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and the rules and regulations promulgated
thereunder. The provisions of this Section shall be implemented in a manner
otherwise than in strict conformity with the terms of this Section to correct
this Section (or any portion hereof) which may be defective or inconsistent with
the intended Maximum Percentage beneficial ownership limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such Maximum Percentage limitation. The limitations contained in this Section
shall apply to a successor holder of this Note and shall be unconditional,
irrevocable and non-waivable. For any reason at any time, upon the written or
oral request of Holder, Company shall within one (1) business day confirm orally
and in writing to Holder the number of shares of Common Stock then outstanding,
including by virtue of any prior conversion or exercise of convertible or
exercisable securities into Common Stock, including, without limitation,
pursuant to this Note.

 

 2 Initials  

   

 

(b) During the first six (6) months after the Issue Date, the Company may redeem
this Note by paying to the Holder an amount as follows:

 

Redemption Date

from Issue Date

  Redemption
Price ≤ 30 days   105% * (P + I) 31- 60 days   110% * (P + I) 61-90 days   115%
* (P + I) 91-120 days   120% * (P + I) 121-150 days   125% * (P + I) 151-180
days   130% * (P + I)

 

This Note may not be redeemed after 180 days of the Issue Date. The redemption
must be closed and paid for within three (3) business days of the Company
sending the redemption demand or the redemption will be invalid and the Company
may not redeem this Note. All payments made hereunder shall be applied first to
the payment of any fees or charges outstanding hereunder, second to accrued
interest, and third to the payment of the principal amount outstanding under
the Note.

 

(c) Upon (i) a transfer of all or substantially all of the assets of the Company
to any person in a single transaction or series of related transactions, (ii) a
reclassification, capital reorganization or other change or exchange of
outstanding shares of the Common Stock, other than a forward or reverse stock
split or stock dividend, or (iii) any consolidation or merger of the Company
with or into another person or entity in which the Company is not the surviving
entity (other than a merger which is effected solely to change the jurisdiction
of incorporation of the Company and results in a reclassification, conversion or
exchange of outstanding shares of Common Stock solely into shares of Common
Stock) (each of items (i), (ii) and (iii) being referred to as a “Sale Event”),
then, in each case, the Company shall, upon request of the Holder, redeem this
Note in cash for 150% of the principal amount, plus accrued but unpaid interest
through the date of redemption, or at the election of the Holder, such Holder
may convert the unpaid principal amount of this Note (together with the amount
of accrued but unpaid interest) into shares of Common Stock immediately prior to
such Sale Event at the Conversion Price.

 

(d) In case of any Sale Event (not to include a sale of all or substantially all
of the Company’s assets) in connection with which this Note is not redeemed or
converted, the Company shall cause effective provision to be made so that the
Holder of this Note shall have the right thereafter, by converting this Note, to
purchase or convert this Note into the kind and number of shares of stock or
other securities or property (including cash) receivable upon such
reclassification, capital reorganization or other change, consolidation or
merger by a holder of the number of shares of Common Stock that could have been
purchased upon exercise of the Note and at the same Conversion Price, as defined
in this Note, immediately prior to such Sale Event. The foregoing provisions
shall similarly apply to successive Sale Events. If the consideration received
by the holders of Common Stock is other than cash, the value shall be as
determined by the Board of Directors of the Company or successor person or
entity acting in good faith.

 

 3 Initials  

   

 

5. No provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.

 

6. The Company hereby expressly waives demand and presentment for payment,
notice of non-payment, protest, notice of protest, notice of dishonor, notice of
acceleration or intent to accelerate, and diligence in taking any action to
collect amounts called for hereunder and shall be directly and primarily liable
for the payment of all sums owing and to be owing hereto.

 

7. The Company agrees to pay all costs and expenses, including reasonable
attorneys’ fees and expenses, which may be incurred by the Holder in collecting
any amount due under this Note.

 

8. While this Note is outstanding and to the extent the Company grants any other
party more favorable investment terms, which will include but not be limited to,
interest rate, original issue discount, conversion discount or look-back period.
The terms of the Note shall automatically adjust to match those more favorable
terms.

 

9. If one or more of the following described “Events of Default” shall occur:

 

(a) The Company shall default in the payment of principal or interest on this
Note or any other note issued to the Holder by the Company; or

 

(b) Any of the representations or warranties made by the Company herein or in
any certificate or financial or other written statements heretofore or hereafter
furnished by or on behalf of the Company in connection with the execution and
delivery of this Note, or the Securities Purchase Agreement under which this
note was issued shall be false or misleading in any respect; or

 

(c) The Company shall fail to perform or observe, in any respect, any covenant,
term, provision, condition, agreement or obligation of the Company under this
Note or any other note issued to the Holder; or

 

(d) The Company shall (i) become insolvent; (ii) admit in writing its inability
to pay its debts generally as they mature; (iii) make an assignment for the
benefit of creditors or commence proceedings for its dissolution; (iv) apply for
or consent to the appointment of a trustee, liquidator or receiver for its or
for a substantial part of its property or business; (v) file a petition for
relief, consent to the filing of such petition or have filed against it an
involuntary petition for bankruptcy relief, all under federal or state laws as
applicable; or

 

 4 Initials  

   

 

(e) A trustee, liquidator or receiver shall be appointed for the Company or for
a substantial part of its property or business without its consent and shall not
be discharged within sixty (60) days after such appointment; or

 

(f) Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of the whole
or any substantial portion of the properties or assets of the Company; or

 

(g) One or more money judgments, writs or warrants of attachment, or similar
process, in excess of one hundred thousand dollars ($100,000) in the aggregate,
shall be entered or filed against the Company or any of its properties or other
assets and shall remain unpaid, unvacated, unbonded or unstayed for a period of
fifteen (15) days or in any event later than five (5) days prior to the date of
any proposed sale thereunder; or

 

(h) The Company shall have defaulted on or breached any term of any other note
of similar debt instrument into which the Company has entered and failed to cure
such default within the appropriate grace period; or

 

(i) The Company shall have its Common Stock delisted from an exchange (including
the OTC Markets’ interdealer quotation system) or, if the Common Stock trades on
an exchange, then trading in the Common Stock shall be suspended for more than
ten (10) consecutive days; or

 

(k) If a majority of the members of the Board of Directors of the Company on the
date hereof are no longer serving as members of the Board; or

 

(l) The Company shall not deliver to the Holder the Common Stock pursuant to
Section 4 herein without restrictive legend within three (3) business days of
its receipt of a Notice of Conversion; or

 

(m) The Company shall not be “current” in its filings with the Securities and
Exchange Commission; or

 

(n) The Company shall lost the “bid” price for its stock in a market (including
the OTCQB marketplace or other exchange); or

 

(o) The Company is in arrears for more than 30 days with its Transfer Agent, the
45% conversion discount shall be increased to 55%; or

 

(p) The Company shall (1) not replenish the reserve set forth in Section 13,
within 3 business days of the request of the Holder, (2) change Transfer Agents
without providing notice and an updated and signed Transfer Agent Letter within
5 business days of the change; or

 

(q) Following any Event of Default, the Conversion Price discount shall be
permanently increased an additional five percent (5%).

 

 5 Initials  

   

 

Then, or at any time thereafter, unless cured within five (5) days, and in each
and every such case, unless such Event of Default shall have been waived in
writing by the Holder (which waiver shall not be deemed to be a waiver of any
subsequent default) at the option of the Holder and in the Holder’s sole
discretion, the Holder may consider this Note immediately due and payable,
without presentment, demand, protest or (further) notice of any kind (other than
notice of acceleration), all of which are hereby expressly waived, anything
herein or in any note or other instruments contained to the contrary
notwithstanding, and the Holder may immediately, and without expiration of any
period of grace, enforce any and all of the Holder’s rights and remedies
provided herein or any other rights or remedies afforded by law. Upon an Event
of Default, interest shall accrue at a default interest rate of 24% per annum
or, if such rate is usurious or not permitted by current law, then at the
highest rate of interest permitted by law. In the event of a breach of Section
9(l) the penalty shall be $250 per day the shares are not issued beginning on
the 4th day after the conversion notice was delivered to the Company. This
penalty shall increase to $500 per day beginning on the 10th day. The penalty
for a breach of Section 9(n) shall be an increase of the outstanding principal
amounts by 20%. In case of a breach of Section 9(j), (k), (l) or (m) the
outstanding Principal Amount under this Note shall increase by 50%. If this Note
is not paid at maturity, the outstanding principal due under this Note shall
increase by 10%.

 

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including, without limitation, engaging an attorney, then if the
Holder prevails in such action, the Holder shall be reimbursed by the Company
for its attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

 

At the Holder’s election, if the Company fails for any reason (other than a
failure by the Holder to pay any applicable transfer agent fees or otherwise
comply with any lawful requirements of the Company’s transfer agent) to deliver
to the Holder the Conversion Shares by the by the 3rd business day following the
delivery of a Notice of Conversion to the Company and if the Holder incurs a
Failure to Deliver Loss, then at any time the Holder may provide the Company
written notice indicating the amounts payable to the Holder in respect of the
Failure to Deliver Loss and the Company must make the Holder whole as follows:

 

Failure to Deliver Loss = [(High trade price at any time on or after the day of
exercise) x (Number of conversion shares)]

 

The Company must pay the Failure to Deliver Loss by cash payment, and any such
cash payment must be made by the third business day from the time of the
Holder’s written notice to the Company.

 

10. In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

 

11. Neither this Note nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by the Company and the
Holder.

 

12. The Company represents that it is not a “shell company” (as defined in Rule
405 of the Securities Act and Rule 12b-2 under the Exchange Act) and has never
been a “shell company” (including its predecessors) or that if it or its
predecessors(s) previously has been a “shell company” that at least twelve (12)
months have passed since the Company has reported “Form 10” type information
indicating it is no longer a “shell company.” Further, the Company will instruct
its counsel to either (i) write a Rule 144 opinion to allow for salability of
the conversion shares or (ii) accept such opinion from Holder’s counsel.

 

 6 Initials  

   

 

13. The Company shall reserve 57.7 million (57,700,000) shares of Common Stock
for conversions under this Note (the “Reserved Shares”). The Holder shall have
the right to periodically request that the number of Reserved Shares be
increased so that the number of Reserved Shares equals no fewer than 400% of the
number of shares of Company Common Stock issuable upon conversion of the Note.
The Company shall pay all costs associated with issuing and delivering the
shares. At all times, the reserve shall be maintained with the Transfer Agent at
four times the amount of shares required if the Note would be fully converted.

 

14. The Company hereby agrees to indemnify and hold the Holder harmless on an on
demand basis against all actions, proceedings and claims brought or threatened
against the Holder and all loss (including, but not limited to, loss of
profits), damage, cost, expense (including costs of counsel and other costs of
enforcement) of any nature to be incurred or suffered by the Holder in any way
arising out of or in connection with an event of default under this note that
takes place after a Change of Control. The Company furthermore waives any right
it has or may have to contest or challenge any action for enforcement of such
indemnity, injunction or other specific performance sought by the Holder in
connection with such indemnity. “Change of Control” shall mean any change in the
ownership of fifty percent (50%) of the voting capital stock of the Company in
one or more related transactions.

 

The Company will give the Holder direct notice of any corporate actions,
including but not limited to name changes, stock splits, recapitalizations, etc.
This notice shall be given to the Holder as soon as possible under law.

 

15. This Note shall be governed by and construed in accordance with the laws of
New York applicable to contracts made and wholly to be performed within the
State of New York and shall be binding upon the successors and assigns of each
party hereto. The Holder and the Company hereby mutually waive trial by jury and
consent to exclusive jurisdiction and venue in the courts of the State of New
York. This Agreement may be executed in counterparts, and the facsimile
transmission of an executed counterpart to this Agreement shall be effective as
an original.

 

[SIGNATURE PAGE FOLLOWS]

 

 7 Initials  

   

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized.

 

Dated: January 27, 2020  



 The Greater Cannabis Company, Inc.

      [image_002.jpg]   Name:  Aitan
Zacharin                                                               Title:
Chief Executive Officer

 

 8 Initials  

   

 

EXHIBIT A

 

 

NOTICE OF CONVERSION

$166,500 6% Convertible Promissory Note due January 27, 2020

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $___________ of the above
Note into _________ shares of Common Stock (the “Shares”) of The Greater
Cannabis Company, Inc. according to the conditions set forth in such Note, as of
the date written below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

Date of Conversion: __________________________________________________________

Applicable Conversion Price: ___________________________________________________

Signature: __________________________________________________________________

[Print Name of Holder and Title of Signer]

Address: ___________________________________________________________________

             
 ___________________________________________________________________

 

SSN or EIN: _________________________

Shares are to be registered in the following name:
___________________________________________________

 

Name: ______________________________________________________________________

Address: ____________________________________________________________________

Tel: _______________________________

Fax: _______________________________

SSN or EIN: _________________________

 

Shares are to be sent or delivered to the following account:

 

Account Name: ______________________________________________________________

Address: ___________________________________________________________________

 

 9 Initials  

   

 

 

